June 3, 2013 U.S. Securities & Exchange Commission treet, N.E. Washington, DC 20549 Attn: Ruth Sanders, Senior Counsel Re: Vanguard Chester Funds (the “Trust”) File No. 2-92948 Dear Ms. Sanders: Pursuant to Rule 477(a) under the Securities Act of 1933, the Trust requests the withdrawal of Form 485APOS, filed on June 3, 2013 (the "Amendment"). The Amendment’s EDGAR accession number is 0000932471-13-006866. The Trust requests the withdrawal of the Amendment which was filed under the incorrect 1933 Act. No. 2-29248, and should have been filed under No. 2-92948. If you have any questions or comments concerning the enclosed Amendment, please contact me at (610) 669-1538. Sincerely, Judith L. Gaines Associate Counsel The Vanguard Group, Inc. Enclosures cc: Amy Miller, Esq. U. S. Securities and Exchange Commission
